DETAILED ACTION
This action is in response to the application filed on July 16, 2020. Claims 1-9 are pending. Of such, claim 1 represents a system, claims 2-9 represent a method directed to preserving privacy of outsourced data in cloud based on deep convolutional neural network.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
In Claim 5, lines 3-4, the term “matrixes” is misspelled, should read “matrices”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 discloses the term “boot key”, in ¶ 20, of the specifications, the applicant discloses the use of a “boot key” but fails to disclose a description of the term. 
Claim 2 recites the limitation "The preservation method" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The claim references a method of claim 1 but the statutory basis claim of claim 1 is a system not a method. Claims 3-9 are rejected based off their dependency on Claim 2. 
Claim 9 discloses the terms “F.pool architecture”, “F.maxe”, “F.maxt”, and “SSOFT”, in ¶  16 & 80 of the specifications disclose the use of these terms but fail to disclose a description of the term for one skilled in the art to understand.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
The term “similar” in claim 9 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how the process is “similar” to the F.pool architecture.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomez et al. (US 2020/0036510), hereinafter referred to as Gomez.
	Regarding Claim 1, Gomez discloses:
A preservation system for preserving privacy of outsourced data in a cloud based on a deep convolutional neural network (CNN) (In ¶ 20, Gomez discloses “Systems and methods described herein relate to systems, methods, and computer readable medium for a neural network (NN) encryption system. Since most NN architectures are grounded on well-known research, example embodiments described herein address the protection of a trained NN model and related data and processes, such as input data (e.g., data input into the trained NN model) and output inference (e.g., data output by the trained NN model).”) , wherein the system comprises a key generation center (In ¶ 87 Gomez discloses “The trained NN protection agent 806 generates a Fully Homomorphic key pair from the key manager/generator 808”), a cloud platform (In ¶ 30, Gomez discloses “The server system 102 may be a cloud computing environment”), a data user (In ¶ 24 Gomez discloses “One or more users 106 may be a person, a machine, or other means of interacting with the client device 110.”), and a CNN service providing unit; the key generation center is an entity trusted by all other entities in the system, and is responsible for distributing and managing 5all keys of a data user or a CNN service provider, and all boot keys of the cloud platform (In ¶ 92, Gomez discloses “In operation 904, the computing system generates a key pair comprising a public key and a private key. For example, as shown in FIG. 10 at 1004, the trained NN protection agent 806 generates (e.g., KeyGen( ) 1004) the key pair 1006 via the key manager/generator 808.”); the cloud platform stores and manages encrypted data outsourced from a registrant in the system (In ¶ 93, Gomez discloses “the computing system stores the encrypted NN model together with the key pair in one or more databases (e.g., protected NN DB 810) as shown in FIG. 10.”), and provides a computing capability to perform a homomorphic operation on the encrypted data (In ¶ 21, Gomez discloses “Different techniques may be used to apply security to NN. Two example techniques include variants of Fully Homomorphic Encryption (FHE) and Secure Multiparty Computation (SMC). While FHE techniques allow encrypted addition and multiplication in a single machine”); the CNN service provider provides a required deep CNN classification model for the data user, and a decision result reflects a current situation of the data user (In ¶ 22, Gomez discloses “The resulting encrypted NN can be deployed on potentially insecure decentralized systems, while preserving the trained NN model and mitigating risk of reverse engineering”).
	Regarding Claim 2, Gomez discloses:
The preservation method for preserving privacy of outsourced data in a cloud based on a deep CNN according to claim 1, comprising the following steps: step S 1: transferring, by the data user, the encrypted data to the CNN service providing unit by using the cloud platform (In ¶ 24, Gomez discloses “In this instance, the other entities in the system 100, in response to receiving the input from the user 106, may communicate information to the client device 110 via the network 104 to be presented to the user 106”); and 5step S2: after processing the encrypted data, outputting, by the CNN service providing unit, a ciphertext result and storing the ciphertext result on the cloud platform. (In ¶ 87, Gomez discloses “The trained NN protection agent 806 generates a Fully Homomorphic key pair from the key manager/generator 808. The trained NN is then encrypted and stored together with its homomorphic key part in the trained and protected NN database 810.”)
	Regarding Claim 3, Gomez discloses:
	The preservation method for preserving privacy of outsourced data in a cloud based on a deep CNN according to claim 2, wherein step S2 is specifically as follows: step S21: converting a format of the encrypted data, to obtain converted encrypted data (In ¶ 46, Gomez discloses “An input layer, the tensor of input data X 2. L−1 hidden layers, mathematical computations transforming X somewhat sequentially.”); step S22: processing the converted encrypted data sequentially by using a convolutional layer, a pooling layer, and an ReLU function of the CNN (In ¶ 46, Gomez discloses “Layers inside a NN can be categorized as: [0050] Linear: they only involve polynomial operations, and can be seamlessly protected using FITE, such as Fully Connected layer (FC), Convolutional layer (Cony), residual blocks, and mean pooling.”); and step S23: executing full connection calculation and activation function calculation of the CNN, and outputting the ciphertext result (In ¶ 101, Gomez discloses “In operation 1208, the computing system approximates an activation function for the layer into a polynomial. As explained above, the activation function needs to be approximated into a polynomial in order to compute on homomorphically encrypted parameters.”).
	Regarding Claim 4, Gomez discloses:
The preservation method for preserving privacy of outsourced data in a cloud based on a deep CNN according to claim 3, wherein the format conversion comprises secure data transformation, secure ciphertext length control, and unified conversion of secure data (In ¶ 46, Gomez discloses “An input layer, the tensor of input data X [0048] 2. L−1 hidden layers, mathematical computations transforming X somewhat sequentially” and in ¶ 74, Gomez further discloses “The pooling layer reduces the input size by using a packing function.”).
	Regarding Claim 6, Gomez discloses:
The preservation method for preserving privacy of outsourced data in a cloud based on a deep CNN according to claim 3, wherein the pooling layer specifically inputs a w1 x w1 encrypted matrix X and obtains output (that is, a w2 x w2encrypted matrix Y), and performs the following steps: for 0 < i < w2 - 1 and 0 < j < w2 - 1, 5(i) constructing each encrypted matrix e having a size of t x t, wherein for 
    PNG
    media_image1.png
    36
    144
    media_image1.png
    Greyscale
0 < a < t -1, 0 < b < t-1, and e is a step; and (ii) executing   
    PNG
    media_image2.png
    37
    200
    media_image2.png
    Greyscale
, wherein after the calculation is performed, 
    PNG
    media_image3.png
    37
    31
    media_image3.png
    Greyscale
is used as an element of Y (In ¶ 75, Gomez discloses “to protect the pooling layer the max can be approximated by the sum of all the values in each patch of size s*s, which is equivalent to scaled mean pooling. Mean pooling can be scaled (sum of values) or standard (multiplying by 1/N). By employing a flattened input, pooling becomes easily vectorized.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al. (US 2020/0036510), hereinafter referred to as Gomez,  in view of Juvekar et al. (NPL GAZELLE: A Low Latency Framework for Secure Neural Network Inference), hereinafter referred to as Juvekar. 
Regarding Claim 5, Gomez discloses all the limitations with respect to claim 3. 
However, Gomez does not explicitly disclose the limitation of encrypting the matrix used in the convolutional layer. 
Juvekar discloses:
The preservation method for preserving privacy of outsourced data in a cloud based on a deep CNN according to claim 3, wherein the convolutional layer specifically inputs d1 encrypted matrixes Xi and a matrix Uij having a size of d1 x d2, the convolutional layer outputs d2 encrypted matrixes Yj, and an architecture is as follows (On page 1653, Juvekar discloses “At a very high level, our innovations in this part consists of several new algorithms for homomorphic matrix-vector multiplication and convolutions that minimize the expensive automorphism operations.”): 5(1) initializing each element in YJ by encrypting 0  (On page 1653, Juvekar discloses “use homomorphic encryption rather than garbled circuit-based techniques to compute the convolution and fully connected layers”); and (2) for i = 0, …, d1 - 1,j = 0, … d2 - 1, calculating 
    PNG
    media_image4.png
    37
    238
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    35
    236
    media_image5.png
    Greyscale
  (On page 1653, Juvekar discloses “The output of the full Conv layer can then be parameterized by the tuple (wo,ho,co) which represents co many wo×ho output images”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Gomez’ approach by utilizing Juvekar’s approach of utilizing fully homomorphic encryption on the convolutional layer matrix as the motivation would be a reduce expensive operations and enhance security of matrix vector operations (see Juvekar Page 1653).
Regarding Claim 7, Gomez discloses all the limitations with respect to claim 3. 
However, Gomez does not explicitly disclose the limitation of encrypting the matrix used in the ReLU layer. 
Juvekar discloses:
The preservation method for preserving privacy of outsourced data in a cloud based on a deep CNN according to claim 3, wherein for the ReLU function, a t x t encrypted matrix X is specifically given, and a goal of an SReLU is to produce a t x t encrypted matrix Y, such that 
    PNG
    media_image6.png
    29
    539
    media_image6.png
    Greyscale
  (On page 1658, Juvekar discloses “At the start of this step both parties possess additive shares (cx, sx) of the secret value of x and want to compute y=ReLU(x) without revealing it completely to either party. We evaluate the non-linear activation function ReLU (in parallel for each component of x) to get a secret sharing of the output y = ReLU(x).”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Gomez’ approach by utilizing Juvekar’s approach of utilizing fully homomorphic encryption on the ReLU layer matrix as the motivation would be a reduce expensive operations and enhance security of matrix vector operations (see Juvekar Page 1653).
Regarding Claim 8, Gomez discloses all the limitations with respect to claim 3. 
However, Gomez does not explicitly disclose the details of conducting the fully connection calculation. 
Juvekar discloses:
The preservation method for preserving privacy of outsourced data in a cloud based on a deep CNN according to claim 3, wherein the full connection calculation of the CNN is specifically as follows: 18inputting encrypted vectors 
    PNG
    media_image7.png
    36
    464
    media_image7.png
    Greyscale
 and outputting by a secure fully connected layer, 
    PNG
    media_image8.png
    59
    595
    media_image8.png
    Greyscale
; and for 
    PNG
    media_image9.png
    32
    440
    media_image9.png
    Greyscale
  (On page 1653, Juvekar discloses “A fully connected layer is specified by the tuple (W, b) where W is (no×ni) weight matrix and b is an no element bias vector. The output is specified by the following transformation: vo =W·vi+b.”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Gomez’ approach by utilizing Juvekar’s approach of calculating the fully connected layer as the motivation would be a reduce expensive operations and enhance security of matrix vector operations (see Juvekar Page 1653).
Regarding Claim 9, Gomez discloses:
The preservation method for preserving privacy of outsourced data in a cloud based on a deep CNN according to claim 3, wherein the activation function calculation of the CNN is specifically as follows: giving t encrypted tuples 
    PNG
    media_image10.png
    37
    180
    media_image10.png
    Greyscale
; and finally outputting, by an SSOFT, an encrypted identity d *, wherein construction is performed as follows: (In ¶ 101 , Gomez discloses “In operation 1208, the computing system approximates an activation function for the layer into a polynomial. As explained above, the activation function needs to be approximated into a polynomial in order to compute on homomorphically encrypted parameters.”) 5
However, Gomez does not explicitly disclose the details of the activation function calculation. 
Juvekar discloses:
(1) pi is inserted into 0, wherein s(0) denotes a size of the set 0; and (2) this process is similar to an F.pool architecture, except that F.maxe is replaced with F.maxt; wherein after the calculation is completed, only one tuple 
    PNG
    media_image11.png
    45
    68
    media_image11.png
    Greyscale
 is left 0, and the encrypted identity that is finally denoted as 
    PNG
    media_image12.png
    27
    84
    media_image12.png
    Greyscale
 (On page 1662-63, Juvekar discloses “where each tuple (xo, xi) represents the SISO convolution corresponding to the output channel xo and input channel xi . Given these intermediate ciphertexts, one can generate the output ciphertexts by simply accumulating the co/cn partitions of ci consecutive ciphertexts”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Gomez’ approach by utilizing Juvekar’s approach of calculating the activation function as the motivation would be a reduce expensive operations and enhance security of matrix vector operations (see Juvekar Page 1653).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zeng et al. (CN 110197234) discloses a encrypted traffic classification method for a convolutional neural network.
Kocsis et al. (US 20190334716) discloses a method for machine learning using homomorphic encryption and privacy preserving models. 
Dods et al. (US 10873456) discloses a neural network classifier utilizing homomorphic encryption techniques. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADI H KOBROSLI whose telephone number is (571)272-1952. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADI H KOBROSLI/               Examiner, Art Unit 2492                                                                                                                                                                                         

/SALEH NAJJAR/               Supervisory Patent Examiner, Art Unit 2492